Case 20-10553-CSS Doc580 Filed 05/29/20 Pageiof1 CoS

FILED

May 22, 2020 2020MAY 29 AM: 22

CLERK
US BANKRUPTC .
NISTRICT OF DEL AR

Bankruptcy Court
824 North Market St
Wilmington, DE 19801

Re: Withdrawal of Claim
To Whom It May Concern,

My credit card company had recently found in my favor in my dispute and had
adjusted my account. Therefore | must withdraw my claim regarding Chapter 11
bankruptcy regarding Art Van Furniture.

Case Number 20-10553

Claim Number 1504

Thank you,

Mary Ann Noblick

340 Bethel Road

N Huntingdon, PA 15642
724-433-5837
